Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS

Status of Application
1.	This application was filed on 11/30/2020.
	Claim 1 was originally presented in this application for examination.
	Claim 1 is currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
	The prior art does not appear to disclose or fairly suggest an exhaust gas purification catalyst comprising a substrate and a catalyst coat layer formed on the substrate, wherein the catalyst coat layer contains Rh fine particles and a promoter comprising a Ce-Zr-based composite oxide and a Zr-based composite oxide not containing cerium oxide, wherein the Rh fine particles have an average particle size of 1.0 nm or more to 2.0 nm or less, and a standard deviation of the particle size of 0.8 nm or less, and wherein the Rh fine particles are supported on each of the Ce-Zr-based composite oxide and the Zr-based composite oxide not containing cerium oxide.
	There is no motivation to combine the teachings of the prior art references together to arrive to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
5.	Claim 1 is pending.  Claim 1 is allowed.

Contacts
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 12, 2022